NELSON, Circuit Justice.
Besides the apparent title of the defendants to the edition of the six volumes of the history in question, derived under the agreement of Schluter with the plaintiff, and the printing and publication in pursuance thereof, there is another objection to the injunction asked for, to which no answer has been given. By the 4th section of the copyright act of February 3d, 1831 (4 Stat. 437), it is provided, that no person shall be entitled to the benefit of it, unless he shall, before publication, deposit a printed copy of the title of his book in the clerk’s office of the district court of the district in which the author resides, and shall, within three months from the publication of the book, deliver a copy of it to the clerk of the said district. In this case, neither of these steps was taken till some years after the publication, and after two editions had been printed, and the greater part of them sold. The motion for the preliminary injunction must, therefore, be denied.